
	

115 S1555 IS: Veterans Education Experience Improvement Act of 2017
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1555
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2017
			Mr. Tillis (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the administration of Post-9/11 Educational
			 Assistance by the Department of Veterans Affairs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Veterans Education Experience Improvement Act of 2017.
		2.Training for school certifying officials
 (a)Training requirementThe Secretary of Veterans Affairs shall, in consultation with the State approving agencies, set forth requirements relating to training for school certifying officials employed by covered educational institutions offering courses of education approved under chapter 36 of title 38, United States Code.
 (b)DisapprovalIf a covered educational institution does not ensure that a school certifying official employed by the educational institution meets such requirements, the Secretary may disapprove any course of education offered by such educational institution.
 (c)DefinitionsIn this section: (1)Covered educational institutionThe term covered educational institution means an educational institution that has enrolled 20 or more individuals using educational assistance under title 38, United States Code.
 (2)School certifying officialThe term school certifying official means an employee of an educational institution with primary responsibility for certifying veteran enrollment at the educational institution.
 (3)State approving agencyThe term State approving agency means a department or agency of a State designated under section 3671 of title 38, United States Code.
				3.Limitation on number of certifications made by school certifying officials
 (a)In generalThe Secretary of Veterans Affairs shall, in consultation with the State approving agencies, set forth requirements for covered educational institutions offering courses of education approved under chapter 36 of title 38, United States Code, to employ one school certifying official for every 500 unduplicated certifications made during a fiscal year. If a covered educational institution does not ensure that enough school certifying officials are employed by the educational institution to meets such requirements, the Secretary may disapprove any course of education offered by such educational institution.
 (b)DefinitionsIn this section: (1)Covered educational institutionThe term covered educational institution means an educational institution that has enrolled 20 or more individuals using educational assistance under title 38, United States Code.
 (2)School certifying officialThe term school certifying official means an employee of an educational institution with primary responsibility for certifying veteran enrollment at the educational institution.
 (3)State approving agencyThe term State approving agency means a department or agency of a State designated under section 3671 of title 38, United States Code.
				4.Limitation on use of reporting fees payable to educational institutions and joint apprenticeship
			 training committees
 (a)In generalSection 3684(c) of title 38, United States Code, is amended to read as follows:  (c)(1)The Secretary may pay to any educational institution, or to the sponsor of a program of apprenticeship, furnishing education or training under either this chapter or chapter 31, 34, or 35 of this title, a reporting fee which will be in lieu of any other compensation or reimbursement for reports or certifications which such educational institution or joint apprenticeship training committee is required to submit to the Secretary by law or regulation.
 (2)Such reporting fee shall be computed for each calendar year by multiplying $16 by the number of eligible veterans or eligible persons enrolled under this chapter or chapter 31, 34, or 35 of this title. The reporting fee shall be paid to such educational institution or sponsor of a program of apprenticeship as soon as feasible after the end of the calendar year for which it is applicable.
 (3)No reporting fee payable to an educational institution under this subsection shall be subject to offset by the Secretary against any liability of such institution for any overpayment for which such institution may be administratively determined to be liable under section 3685 of this title unless such liability is not contested by such institution or has been upheld by a final decree of a court of appropriate jurisdiction.
 (4)Any reporting fee paid to an educational institution or joint apprenticeship training committee after the date of the enactment of the Post-9/11 Veterans Educational Assistance Improvements Act of 2011 (Public Law 111–377)—
 (A)shall be utilized by such institution or committee solely for the making of certifications required under this chapter or chapter 31, 34, or 35 of this title or for otherwise supporting programs for veterans; and
 (B)with respect to an institution that has 75 or more enrollees described in paragraph (2), may not be used for or merged with amounts available for the general fund of the educational institution or sponsor of a program of apprenticeship.
 (5)The reporting fee payable under this subsection shall be paid from amounts appropriated for readjustment benefits..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2018. (c)Conforming amendmentSection 412(b) of the Jeff Miller and Richard Blumenthal Veterans Health Care and Benefits Improvement Act of 2016 (Public Law 114–315; 38 U.S.C. 3684 note) is amended—
 (1)in the matter before paragraph (1), by striking on September 25, 2026 and inserting on July 31, 2018; and
 (2)in the subsection heading, by striking through September 25, 2016 and inserting through July 31, 2018. 5.Department of Veterans Affairs provision of on-campus educational and vocational counseling for veterans (a)In generalChapter 36 of title 38, United States Code, is amended by inserting after section 3697A the following new section:
				
					3697B.On-campus educational and vocational counseling
 (a)In general(1)The Secretary shall provide educational and vocational counseling services for veterans at locations on the campuses of institutions of higher learning selected by the Secretary.
 (2)Such counseling services shall be provided by employees of the Department who provide such services under section 3697A of this title.
 (3)Such services shall include, when determined appropriate by such employees, personalized learning plans for each veteran that map a defined program of study based on the veteran's academic career goals.
 (b)Selection of locations(1)To be selected by the Secretary under this section, an institution of higher learning shall provide an appropriate space on the campus of the institution where counseling services can be provided under this section.
 (2)In selecting locations for the provision of counseling services under this section, the Secretary shall seek to select locations where the maximum number of veterans would have access to such services.
 (c)Annual reportNot later than 180 days after the date of the enactment of this section and not less frequently than once each year thereafter, the Secretary shall submit to Congress a report on the counseling services provided under this section. Such report shall include, for the year covered by the report—
 (1)the average ratio of counselors providing such services to veterans who received such services at each location where such services were provided;
 (2)a description of such services provided; (3)the recommendations of the Secretary for improving the provision of such services;
 (4)a description of the training that the counselors providing such services received so that such counselors could effectively provide veterans with current labor market information and regional workforce trends; and
 (5)such other matters as the Secretary determines appropriate.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3697A the following new item:
				3697B. On-campus educational and vocational counseling..
			6.Provision of information regarding entitlement of veterans to educational assistance
 (a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3699.Provision of certain information to educational institutions
 (a)In generalFor each veteran or other individual pursuing a course of education that has been approved under this chapter using educational assistance to which the veteran or other individual is entitled under chapter 30, 32, 33, or 35 of this title, the Secretary shall make available to the educational institution offering the course information regarding the amount of such educational assistance to which the veteran or other individual is entitled.
 (b)Manner information is providedThe Secretary shall provide information made available under subsection (a) to an educational institution through a secure information technology system accessible by the educational institution.
 (c)Regular updatesWith respect to information made available under subsection (a) relating to a veteran or other individual, the Secretary shall regularly update such information to reflect any amounts used by the veteran or other individual..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3698 the following new item:
				3699. Provision of certain information to educational institutions..
			7.Modifications relating to reimbursement of expenses of State approving agencies for matters
			 relating to administration of veterans educational assistance
 (a)IncreaseSection 3674(a) of title 38, United States Code, is amended— (1)in paragraph (2)(A), by striking out of amounts available for the payment of readjustment benefits and inserting out of amounts in the Department of Veterans Affairs readjustment benefits account and amounts appropriated to the Secretary; and
 (2)in paragraph (4)— (A)by striking The total and inserting:
						
 (A)The total; (B)by striking $19,000,000 and inserting $23,000,000; and
 (C)by adding at the end the following new subparagraph:  (B)Whenever there is an increase in benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) as a result of a determination made under section 215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in benefit amounts, increase the amount in effect under subparagraph (A), as in effect immediately prior to the date of such increase in benefit amounts payable under title II of the Social Security Act, by the same percentage as the percentage by which such benefit amounts are increased..
					8.Treatment, for purposes of educational assistance administered by the Secretary of Veterans
			 Affairs, of educational courses that begin seven or fewer days after the
 first day of an academic termSection 3684(a) of title 38, United States Code, is amended— (1)by redesignating paragraph (4) as paragraph (5); and
 (2)by inserting after paragraph (3) the following new paragraph (4):  (4)A course offered by an educational institution that does not begin on the first day of an academic term, but does begin seven or fewer days after such day, shall be treated as beginning on such day for purposes of this section..
 9.Extension of authority for advisory committee on educationSection 3692(c) of title 38, United States Code, is amended by striking December 31, 2017 and inserting December 31, 2022.  